Citation Nr: 1709807	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  11-04 563	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a right bicep disability, including residuals of a muscle tear.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Donna D. Ebaugh, Counsel



INTRODUCTION

The Veteran served on active duty from August 1978 to July 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision of the VA Regional Office (RO) in Chicago, Illinois.  

These claims were previously remanded by the Board in July 2014, March 2015, and September 2015.

A medical expert opinion from the Veterans Health Administration (VHA) was also obtained in October 2016.  The Veteran and his representative were provided with a copy of this opinion in December 2016 and offered the opportunity to respond.


FINDINGS OF FACT

1.  The Veteran's right knee disorder was not caused or aggravated by a disease or injury in active service; and is not proximately due to, or aggravated by, a service-connected disability.

2.  The Veteran's right knee disorder was not caused or aggravated by a disease or injury in active service; and is not proximately due to, or aggravated by, a service-connected disability.


CONCLUSIONS OF LAW

1.  A right knee disorder was not caused or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2016).

2.  A right wrist disorder was not caused or aggravated by active service or a service-connected disability.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.303, 3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

VA's duty to notify was satisfied by a letter dated in April 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs), other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the AOJ has obtained and associated with the claims file the Veteran's STRs, VA treatment records, private treatment records from Good Samaritan, St. Mary's Hospital, as well as Dr. B.H., and the Physical Rehab Center, VA examinations and/or opinions were obtained in October 2010, September 2014, June 2015, April 2016.  The Board obtained a VHA opinion in October 2016.  The Board does not have notice of any additional relevant evidence that is available but not obtained. 

During the September 2014 VA examination, the Veteran reported that he was granted Social Security disability benefits for his back and knee conditions, in 2010.  However, the Veteran has not indicated that the Social Security Administration (SSA) records contain any information regarding any relationship between the current right knee disability and service or his service-connected left knee disability, or that the records concern the right biceps disorder at all.  

There is no indication that the SSA records are relevant to either of the present claims.  Therefore, the Board may proceed to adjudicate the claims without obtaining the records.  See Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009) (VA has a duty to obtain SSA records only if there is evidence that they may be relevant).

As discussed in the prior Board remands, the October 2010, September 2014, and June 2015 VA examination reports and opinions did not address the question of whether the Veteran's right knee and right biceps disorders were aggravated by service-connected disabilities.  The Board notes, however, that the April 2016 VA opinion corrected any prior inadequacy with respect both claims.  The April 2016 VA examiner reviewed the Veteran's electronic claims file, which included pertinent medical evidence and lay statements.  The April 2016 VA opinion also explained rationale for the opinions rendered regarding the etiology of the right knee and right biceps disorders.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  To the extent that there was any inadequacy in the prior opinions, the Board finds that the April 2016 VA opinion corrected the inadequacy. 

Further, with respect to the right knee claim, the April 2016 VA opinion raised a new theory of entitlement, that the Veteran's right knee disability may be related to the Veteran's obesity noted on service separation.   In this regard, the April 2016 VA examiner indicated that the Veteran's obesity was a significant risk factor for his right knee disability but the examiner did not address any relationship between the obesity noted in service and the current right knee disability.  The Board sought a VHA specialist's opinion to answer this question.  The October 2016 VHA specialist reviewed the Veteran's electronic claims file, which included pertinent medical evidence and lay statements.  The October 2016 VA opinion also explained rationale for the opinion regarding the right knee disorder.  Therefore, the Board finds the opinion adequate.  See id.

There has been substantial compliance with the Board's July 2014, March 2015, and September 2015 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The September 2015 remand included instructions to provide the Veteran the opportunity to identify VA and non-VA health care providers.  The AOJ sent the requested notification letter in February 2016.  All of the remands directed the AOJ to obtain any outstanding VA treatment records.  As discussed above, it appears that all of the VA and non-VA evidence that the Veteran indicated was relevant to his claim has been obtained.  All of the remands directed the AOJ to obtain VA examinations and medical opinions regarding any relationship between the Veteran's right knee and right biceps disorders and service and/or service-connected disabilities.  As explained above, any inadequacies were corrected by the April 2016 VA opinion and December 2016 VHA opinion.  Finally, the remands included readjudicating the claims, which was accomplished in the December 2014, June 2015 and April 2016 Supplemental Statements of the Case. 

The Board also notes that the July 2014 Remand was initially returned to VA as undeliverable to the Veteran; however, in August 2014, the Veteran's address was verified and the copy of the remand was resent to the correct address. 

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claims. Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Additionally, for Veterans who served 90 days or more of active service after December 31, 1946, certain chronic diseases, including arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, for diseases listed at 38 U.S.C.A. § 1101, 1112; 38 C.F.R. § 3.309(a) service connection may also be established by showing continuity of symptomatology beginning in service.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. § 3.303(b).

Service connection is also warranted for a disability, which is caused or aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.  38 C.F.R. § 3.310(b).

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104 (a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303 (a). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 
	
	a.  Right Knee

In this case, the Veteran has a current diagnosis of osteoarthritis of the right knee; hence a current disability is established.  See e.g. April 2016 VA opinion.  The Veteran contends that his right knee is disabled due to having to compensate for the left knee.  See November 2008 notice of disagreement.  The AOJ also addressed whether the Veteran's right knee disability is directly related to service; thus, the Board will address this theory of entitlement as well. 

Service treatment records note the Veteran's complaint of vague, bilateral knee pain in September 1978.  At that time, he reported complaints with running, marching, and prolonged standing.  He denied swelling, injury, or trauma.  X-rays of both knees were noted to appear normal.  The assessment was probable chondromalacia and he was given three days of light duty.  Service treatment records also indicate treatment for the right knee in June 1980.  However, the reference to the right knee appears to have been in error as other notations regarding follow up treatment apply to the left knee.  Service treatment records also indicate that the Veteran struggled with his weight in service.  See March 1985 service treatment record regarding a weight control consult; see also March 1988 Report of Medical Examination which noted that the Veteran was obese.

The Veteran was provided multiple VA examinations to determine whether service connection was warranted for the right knee disability.  In October 2010, the VA examiner reviewed the Veteran's claims file, conducted a physical examination and interview with the Veteran.  The examiner noted the Veteran's report that in 2007 or 2008, he had injured his right knee while working.  The Veteran reported that he had been lifting a heavy oxygen tank and turned the wrong way, snapping the medial collateral ligament.  The Veteran reported that he underwent surgery to repair the knee.  

He also reported that he had no problem with his right knee before the injury but had experienced chronic pain since, and had had incapacitating pain in 2008 or 2009.  He had also had another repair of the medial collateral ligament.  The examiner diagnosed right knee degenerative joint disease, traumatic, with residuals of trauma and surgery.  The examiner determined that the Veteran's right knee disability was less likely than not caused by his service-connected left knee disability.  The examiner elaborated that the Veteran's right knee was injured independently with no relation to military service.  

In September 2014, the Veteran was provided with another VA examination.  The examiner reviewed the claims file, conducted a physical examination and interviewed the Veteran.  The examiner noted the Veteran's report that he first injured his right knee in 1989 when he slipped in a puddle of oil at work.  The examiner noted that private medical records showed a torn meniscus and that the Veteran underwent arthroscopic meniscus repair with rehabilitation, good results, and returned to work.  The Veteran also reported that he injured his knee another time at work and again had arthroscopic surgical repair with a good outcome.  The Veteran reported that he injured his right knee again in 2010 at home, when his right knee gave out while going down stairs.  The examiner noted that a magnetic resonance image (MRI) at the time showed a meniscus tear but surgical repair was deferred due to the Veteran's poorly controlled blood sugar. 

The examiner opined that it was less likely than not that the Veteran's right knee disorder was secondary to events or conditions of service or was aggravated by service, or was secondary to any service-connected condition.  The examiner explained the opinion was based on the Veteran's report of post-service onset of right knee symptoms with no report of, or medical evidence of any such problems or symptoms during service.  The examiner explained that the "far more likely cause" of the Veteran's right knee disability was the effect of multiple work-related injuries and associated surgical procedures. 

In June 2015, the September 2014 examiner offered an addendum opinion and reiterated that the Veteran's right knee disability was not caused or aggravated by the left knee disability.  The examiner explained that the opinion was based on the Veteran's reported history of post-military right knee symptoms related to work injuries and that there was no medical evidence that the right knee was affected or in any way aggravated beyond the expected by the service-connected left knee disability.  The examiner repeated that the "far more likely cause" of the Veteran's right knee disability was the effect of multiple work-related injuries and associated surgical procedures. 

In April 2016, another VA examiner reviewed the claims file and opined that the Veteran's right knee disability was not caused or aggravated by the service-connected left knee disability.  The examiner noted that the Veteran's contention that his right knee became disabled due to compensating for the left knee injury made some sense but the examiner noted that review of the scientifically based medical literature does not find an association, including causal or permanent worsening beyond normal progression (aggravation), of the contralateral knee due to an injury, even with antalgic gait (limp), of the opposite knee.  The examiner went on to opine that the most likely etiology for injury to the right knee was the Veteran's morbid obesity and multiple workplace injuries.  

As discussed above, the Board sought a VHA opinion to address the April 2016 VA examiner's suggestion that the Veteran's obesity was a significant risk factor for the right knee disability because obesity was noted on the Veteran's March 1988 report of medical examination at separation from service.   

In October 2016 VHA physician, who was an orthopedist, reviewed the entire file, which included service treatment records, examination reports, and all other pertinent treatment records and statements.  Following this review, the VHA specialist opined that the Veteran's right knee arthritis was unrelated to service and not aggravated by any obesity that the Veteran had in service or post-service.  

The VHA specialist explained that while the Veteran's current obesity was the same obesity diagnosed in service in 1988, there was no medical connection between the Veteran's obesity in service and the subsequent traumatic meniscal tears and development of post-traumatic arthritis.  The VHA specialist similarly found no evidence that the Veteran's obesity was aggravated by the service-connected left knee disability.  The specialist explained that the Veteran's history of developing arthritic change in the right knee 5 to 10 years after a meniscal injury and meniscectomy was common and was in fact the rule rather than the exception.  The examiner also explained that the Veteran's clear history of engaging in strenuous work and bowling, post-service, without right knee complaints until his first fall long after service, supported a finding that the common development of arthritic change was the correct basis for the present disability.  

The Board acknowledges that the October 2016 VHA orthopedist appears to have based the opinion, in part, on an incorrect finding when he noted that the Veteran did not have right knee complaints until a fall "long after service."  At first glance, such statement appears to ignore the 1978 and 1980 service treatment records and the Veteran's reported right knee injury in 1989, one year after service.  However, the Board interprets the examiner's statement to apply to "chronic" right knee complaints.  In this regard, the VHA specialist identified the right knee complaint in service in 1980, and noted that the complaint "was followed by no evidence of continuing problems during service."  Moreover, the opinion that "chronic" right knee complaints did not begin until long after service, is consistent with all of the Veteran's statements during the prior VA examinations and his written statements in pursuit of his claim for service connection.  It is significant that the Veteran does not contend that his right knee complaints continued since service but rather that the right knee complaints in 1989 improved with therapy and that the Veteran did not experience complaints again until he experienced a right knee injury in 2007 or 2008, nearly 20 years post service.

With respect to the probative value of the VA opinions, the Board places a limited probative value on the October 2010 and June 2015 VA opinions as the examiners did not provide complete rationale for the opinions rendered.  The Board places no probative value on the September 2014 VA opinion as the examiner appeared to base the negative opinion on a lack of evidence of symptoms in service, which appears to overlooks the treatment for the bilateral knee pain in 1978.  The Board finds that all three of the reports are adequate with respect to the Veteran's reported statements as the Veteran has not disputed the same.  

Further, the Board places a high probative value on the April 2016 VA opinion and October 2016 VHA opinion.  For the reasons discussed above, the Board finds that the opinions were based upon an adequate review of the evidence and the examiners provided adequate rationale for the opinions rendered.  

Significantly, there are no medical opinions in favor of the claim for service connection.  

VA and private treatment records do not suggest that the Veteran's right knee disability was related to service or service-connected disability.  In this regard, none of the VA and/or private records suggest that the right knee disability was related to the complaints of knee pain in service or the obesity diagnosis in service, or that the left knee disability caused the right knee disability, or that the right knee disability was worsened beyond its normal progression as a result of overcompensating for the left knee disability.  The Board acknowledges that VA treatment records indicate that the Veteran had an antalgic gait (see e.g. October 2014 VA outpatient treatment record); however, the April 2016 VA examiner determined that the Veteran's right knee disability was not caused or aggravated by the service-connected left disability, even if he has an antalgic gait. 

Although the VHA orthopedist rejected the theory that in-service obesity caused or aggravated the right knee disability; VA's General Counsel has recently issued an opinion holding that obesity was not a disability that could serve as the basis for secondary service connection.  VAOPGCPREC 1-2017.

The Board has considered the Veteran's statements that his right knee disability was caused or aggravated by his left knee disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right knee disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  It would require medical expertise to opine as to the causes of the right knee disability and its relationship to the left knee disability.  Thus, the Veteran's statements as to etiology of the right knee disability are afforded no probative value. 

As the probative evidence of record does not indicate that the Veteran's right knee disability was related to service or caused or aggravated by his service-connected left knee disability, the Board is constrained to find that service connection is not warranted. 

Further, while arthritis is one of the diseases to which 38 C.F.R. § 3.303(b) applies, the Veteran does not contend that he has had continuous right knee symptoms since service and the other evidence of record shows no continuity.  To the contrary, although he reported a period of knee symptoms in service and again in 1989; he has consistently reported that his chronic right knee symptoms began when he re-injured the knee in 2007 or 2008, nearly 20 years after service.  See e.g., September 2014 VA examination report. 

For the foregoing reasons, service connection is not warranted for the right knee disability, on direct or secondary bases.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

	b.  Right Biceps

The Veteran contends that he has a right biceps disorder that was caused or aggravated by service-connected left wrist or left knee disabilities.  There is no dispute that he has a current diagnosis of an old partial tear of the right biceps tendon.  See e.g. October 2010 VA examination report.    

As discussed above, the Veteran was afforded multiple VA examinations and/or opinions regarding the claim. 

In October 2010, the VA examiner reviewed the claims file, interviewed the Veteran, and diagnosed an old partial tear of the right biceps tendon with no demonstrable loss of function.  The examiner noted the Veteran's report that in 2002, while opening a cargo container at work, he had suffered a sharp sudden pain in the right biceps and knew that his tendon was torn.  The Veteran reported noticing a crease around the lower part of his right upper arm.  He reported that he did not report the injury because it was only his second day on the job.  He also reported that he had sharp pain for several days that later settled into a low grade chronic pain.  He also reported that he continued to work for two years and did not do anything about his arm.  

The examiner opined that it was less likely than not that the Veteran's right biceps condition was caused by the service connected left knee and left wrist injuries.  The examiner said that the right biceps was injured independently with no relation to military service. 

The Veteran underwent another VA examination in September 2014.  At that time, the examiner reviewed the claims files, examined and interviewed the Veteran.  The examiner noted the Veteran's report that he tore his right bicep three or four years prior to the examination, while lifting items at a new job.  The examiner noted the Veteran's contention that his right biceps injury was secondary to the service connected left wrist due to over-compensating with the right arm.  The examiner also noted the Veteran's reported work history that he was a factory machine operator for 13 years prior to working as a deliveryman for two different companies for several years.  

The examiner opined that "it is less likely than not that the claimed residuals of right bicep injury (right shoulder) is secondary to any events/conditions of military service or to the effects of any other service connected conditions or that there was any aggravation of a condition by military service."   The examiner explained that "[t]here is no medical evidence of any chronic, pathological condition of the right bicep or shoulder during or since military service and there is no medical evidence that such a problem or condition existed prior to service so there is no basis for a claim of service aggravation."  The examiner further explained that "there is no medical evidence that the service connected condition of the left wrist caused or contributed to a right bicep injury/pathologic condition."

In June 2015, the VA examiner rendered an addendum opinion and again opined that it was not likely that the right biceps muscle tear was "aggravated" by the left wrist or knee disabilities because "the right bicep tear occurred in a work-related injury and there is no medical evidence or science based expectation that a service connected condition of the left wrist and/or right knee played any role in the injury."  The examiner referenced the rationale provided in the September 2014 VA examination report.   

In April 2016, the AOJ obtained a VA addendum opinion from another examiner.  The examiner reviewed the Veteran's paper claims file as well as the electronic claims files and VA treatment records.  The examiner reviewed the prior opinions and opined that "it is less likely than not (less than 50 percent probability)" that the right biceps disorder is "aggravated (permanently worsened beyond normal progression) by the service-connected left wrist and/or left knee disabilities."  The examiner reviewed the evidence regarding the service-connected left wrist and left knee disabilities and explained that review of the scientifically based medical literature does not find an association, including a causal relationship or permanent worsening beyond normal progression (aggravation), of the contralateral shoulder due to an injury to the opposite wrist.  The examiner also reasoned that the Veteran's right biceps injury was most likely an occupational workplace injury. 

The Board places limited or no probative value on the October 2010, September 2014, and June 2015 VA opinions as the rationale for the opinions was inadequate.  In this regard, the October 2010 VA examiner offered an opinion with respect to secondary service connection but the rationale only addressed direct service connection.  The September 2014 VA opinion was adequate with respect to direct service connection but the examiner did not provide a basis for the opinion regarding secondary service connection.  The June 2015 VA examiner referenced the non-existent rationale in the September 2014 VA opinion regarding secondary service connection. 

The Board places a high probative value on the April 2016 VA opinion as the examiner reviewed all of the pertinent facts and records and provided a clear explanation for the opinion rendered. 

Significantly, there are no medical opinions in favor of the claim.

VA and private treatment records do not suggest that the Veteran's right biceps disability was related to service or service-connected disability.  In this regard, none of the VA and/or private records suggest that the right biceps disability was related to service at all, or that the left wrist or left knee disabilities caused the right biceps disability, or that the right biceps disability was worsened beyond its normal progression as a result of the left wrist and/or left knee disabilities, to include compensating for the service-connected disabilities.   

The Board has considered the Veteran's statements that his right biceps disorder was caused or aggravated by his left wrist and/or left knee disabilities.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), as to the specific issue in this case, the etiology of a right biceps disability, falls outside the realm of common knowledge of a lay person. See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Thus, the Veteran's statements as to etiology of the right biceps disorder are afforded no probative value.

As the probative evidence of record does not indicate that the Veteran's right biceps disability was related to service or  caused or aggravated by his service-connected left wrist and/or left knee disabilities, the Board is constrained to find that service connection is not warranted. 

For the foregoing reasons, service connection is not warranted for the right biceps disability, on direct or secondary bases.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection.  As such, that doctrine is not applicable in the instant appeal, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right knee disability is denied.

Service connection for a right biceps disability is denied.



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


